DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining…a security risk value for each of a plurality of security risk factors of the binary software code. 
The limitation of determining, by at least one hardware processor, a security risk value for each of a plurality of security risk factors of the binary software code, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by at least one hardware processor” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of communicating, via the communication device…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Additionally claims 15-20 are directed to non-statutory subject matter. Claim 15 recites “…one or more computer-readable media…”. The broadest reasonable interpretation of a claim drawn to a storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, see Applicant’s specification, paragraph 90. The Examiner suggests amending the claim to include non-transitory computer-readable storage medium.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kane-Parry et al (Pat. No. US 9465942) in view of Bettini et al (Pub. No. US 2013/0227683).

As per claims 1, 8, 15, Kane-Parry discloses a computer-implemented method, comprising: receiving, by at least one hardware processor, a binary software code (…analyzing at least a portion of the information included in one or more documents to identify those portions that exhibit high information entropy…the analyzed documents may include any type of information in any format…in a software development environment, the documents may include one or more source code files, object code files, binary executables…see col.4 lines 5-15); determining, by the at least one hardware processor, a security risk value for each of a plurality of security risk factors of the binary software code (see col.12 lines 47-65); for each of the plurality of security risk factors, determining, by the at least one hardware processor, a security confidence level of the respective security risk factor (see the threshold information entropy…col.16 lines 33-53). Kane-Parry disclose notification to be sent to the document modification module to modify the document, but it does not explicitly discloses wherein the security notification includes the security confidence levels corresponding to the plurality of security risk factors. However Bettini discloses generating, by the at least one hardware processor, a security notification, wherein the security notification includes the security confidence levels corresponding to the plurality of security risk factors (report is generated by the platform for quantifying risks of apps…the detailed repost provides the output of a report generated for an Actions app which has been analyzed by the platform and includes a star rating for the app…(reporting a total score of 87/100, including detailed scores for malware behaviors of 100/100, privacy behaviors of 84/100, and risky behaviors of 91/100…see par. 123). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Bettini in Kane-Parry for including the above limitations because one ordinary skill in the art would recognize it would further improve the quantifying the risks of apps for mobile devices based on a risk profile by generating a risk score based on analysis, see Bettini, par. 124.


As per claims 2, 9, 16, the combination of Kane-Parry and Bettini discloses for each of the plurality of security risk factors, determining a security risk indicator, wherein the security risk indicator indicates whether the security risk value or the security confidence level corresponding to the respective security risk factor exceeds a threshold (Kane-Parry: see col.7 lines 48-55).


As per claims 3, 10, 17, the combination of Kane-Parry and Bettini discloses selecting a color code for each of the plurality of security risk factors, wherein the color code is selected based on the security risk indicator of the respective security risk factor (Bettini: see par. 74). The motivation for claims 3, 10, 17 is the same motivation as in claims 1, 8, 15 above.


As per claims 4, 11, 18, the combination of Kane-Parry and Bettini discloses wherein the security notification comprises a security label, and the security label includes the security confidence levels corresponding to the plurality of security risk factors (Bettini: see par. 74). The motivation for claims 4, 11, 18 is the same motivation as in claims 1, 8, 15 above.


As per claims 5, 12, 19, the combination of Kane-Parry and Bettini discloses wherein the security label indicate a hardware processor platform or an operating system in which the binary software code executes (Bettini: see par. 123-124). The motivation for claims 5, 12, 19 is the same motivation as in claims 1, 8, 15 above.


As per claims 6, 13, 20, the combination of Kane-Parry and Bettini discloses wherein the plurality of security risk factors include a compiler defense factor, an application program interface (API) factor, an open source software (OSS) factor, an exception handling factor, a network connection factor, a code smell factor, a code obfuscation factor, a string factor, or a cryptography factor (Bettini: see par. 85). The motivation for claims 6, 13, 20 is the same motivation as in claims 1, 8, 15 above.


As per claims 7, 14, the combination of Kane-Parry and Bettini discloses wherein the security confidence level is represented in a percentage format (Bettini: see par. 123). The motivation for claims 7, 14 is the same motivation as in claims 1, 8, 15 above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to determining security risks in binary software code.

Rusakov et al (Pat. No. US 8099596); “System and Method for Malware Protection Using Virtualization”;
-Teaches a malware protection system deployed on the host computer…to determine whether to block system call…see col.3 lines 33-45.


-Teaches an obfuscation system that can generate alternate Internet Protocol address and can be used when a targeted application server has filters to prevent large numbers of connections…see col.4 lines 12-20.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436